Title: Rufus King’s Version, [18 June 1787]
From: King, Rufus
To: 


Federal is an association of distinct Govt: into one—these fed. Govt. in some instances legislate on collective bodies, in others on individuals. The Confederation partakes of both—Piracies are cognizable by the Congress—&c.
Our powers have this object—the Freedom & Happiness of our Country—we must go all lengths to accomplish this Object—if the Legislatures have no powers to ratify because thereby they diminish their own Sovereignty, the people may come in on revolution principles—
We have power,
Upon the plan of the separation & indipendence of the States, you incourage those Habits, and opinions, that Esprit de Corps which is peculiar to the State and to every individual. These habits prefer their own State to those of the Genl. or fed. Govt. This has been the case, State Debts, State Crs. have always stood before the fedl. Debr or Cr.
Man loves power—State magistrates will desire to increase yr. own powers at the Expence of the Genl. or fed. Govt.
One great Objt. of Govt. is personal protection and the security of Property—if you establish a federal Govt. men will not be interested in the protection or preservation of the Genl. Govt. but they will in the existence of the State Govt. if the latter is dissolved and the former remains their persons & fortune will be safe—Besides the large States will be indisposed to remain connected.

Habits of Obedience
Men will see their fortunes secured, their persons protected, offenders punished by State laws and State magistrates—they will love the Govt. that is thus immediate—

Force
The Force of law or the strength of Arms—The former is inefficient unless the people have the habits of Obedience—in this case you must have Arms—if this doctrine is applied to States—the system is utopian—you could not coerce Virginia.—a fedl. Govt. is impracticable—you must call in foreign powers to aid the Genl. Govt. agt. the individual States—this will desolve the Union and destroy your Freedom.
Influence
No govt. will be good without Influence that is unless men of merit or the Pillars of Govt. are rewarded with Offices of Honor & profit—the State Govts. have this influence—the fed. Govt. will be without it—this being true the Genl. Govt. will fail—as long as the States are rivals of the Genl. Govt. so long the Genl. will be subordinate—
How does History illustrate this point
The amphictions—had power to levy money men &c on the States—it was peculiarly federal—when a State failed the Amphictions fined—this was the case of the Phocians when Philip interposed—
Germany
their Diets are as weak as the amphictions, although the Emperor is bound to carry their Decrees into Execution—they put an electorate under the Ban, & the Electorate puts the Diet & the Emperor at Defiance—
Switzerland
Their Diet is divided, their union is destroyed—part are in alliance wt. France and the other part wt. the U Netherlands.
The Result is that all the passions of avarice, pride, ambition &c. shd. depend on the Genl. & not the State Govts.—you must make the national Sovereignty transcendent & entire—
The plan of N. Jersey
It proposes Requisitions on the States for such monies as the Impost does not yield—States will not comply—they have not—you have no Standard to Quota
Numbers or Lands will not be a just Standard—an equal Difficulty arises in the Quotas of men—the States find men only in proportion to their Zeal—this was the Case in the late war—they cannot now obtain an honest adjustment of ye. Expence—for this gave large pecuniary bounties—
The Hic labor the hoc Opus is the Genl. Government

The Extent of Territory, the variety of opinions, & numerous considerations, seem to prevent a General Govt: The expence of the Genl. Govt. is important—not less yn. 100,000 £ any.
How will you induce Genl. to come into the Genl Govt.—what will be ye. inducement: you can give them perhaps 3 Dols. pr. Diem. Men of first consequence will not come forward—it will be managed by undertakers & not by the most able hands. I fear Republicanism ⟨will⟩ not answr. and yet we cannot go beyond it—I think the British Govt. is the only proper one for such an extensive Country—This govt. unites the highest public strength with the most perfect individual security—we are not in a Situation to receive it—perhaps if it was established it wd. maintain itself—I am however sensible that it can’t be established by consent, and we ought not to think of other means—We may attempt a general and not a federal Govt: let the senate hold ye. office for life or during good behaviour; so of the Executive—This is republican if the people elect and also fill vacancies.
